DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2016/0374019 A1, hereinafter “Park”) in view of Dorrance et al. (US 2018/0007629 a1, hereinafter “Dorrance”).
Regarding claims 1 and 8, Park discloses a method of receiving a frame in a wireless local area network (WLAN) system (see para. 0019, WLAN System) performed by a first wireless terminal comprising a main radio module and a wake-up radio (WUR) module (see Figure 1, para. 0107, main radio is turned off and operate in LP-WUR mode), the method comprising: transmitting, to a second wireless terminal, a WUR parameter request frame comprising capability information of the first wireless terminal related to a low power mode in which the main radio module is in an inactive state and the WUR module is in a tum-on state (see abstract, Figure 6, items 602, 606; 604, 608 and 610, para. 0323-0333; para. 0124, wakeup transmit receive capabilities; see para. 0203, indicate main radio is powered off or power down and LP-WUR is active); receiving, from the second wireless terminal, a WUR parameter response frame comprising operation information approved by the second wireless terminal based on the capability information (see para. 0348-0349, request/response frame with LP-WUR capabilities indication), wherein the operation information comprises time information for a first WUR beacon frame ( see para. 0153, beacon frame) to be transmitted by the second wireless terminal (see para. 0239-0248, time information); transmitting, to the second wireless terminal, a WUR mode request frame in order to enter the low power 
Regarding claim 5, Park discloses wherein the WUR parameter request frame is transmitted based on the main radio module, and the main radio module is in an active state when the WUR parameter request frame is transmitted (see para. 0201).

Regarding claim 6, Park discloses wherein the WUR mode request frame is transmitted based on the main radio module, and the main radio module is in an active state when the WUR mode request frame is transmitted (see para. 0201).
Regarding claim 7, Park discloses further comprising transmitting, to the second wireless terminal, an ACK frame for notifying successful reception of the WUR parameter response frame (see para. 0309, 0315-0316).

Claims 2, 4  and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Dorrance as applied to claims 1 and 8 above, and further in view of Huang et al. (US 2018/0020405 A1, hereinafter “Huang1”).
Regarding claims 2 and 9, Park discloses all the subject matter but fails to mention further comprises: information about a time for maintaining the low power mode (see para. 0231), and period information for a transmission period of the first WUR beacon frame (see para. 0243). Park discloses all the subject matter but fails to mention further comprises: reference information for a reference time at which the WUR parameter response frame is received. However, Huang from a similar field of endeavor discloses further comprises: reference information for a reference time at which the WUR parameter response frame is received (see para. 0080, response frame during pre-defined time period). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Huang1 timing information into Park low power scheme. The method can be implemented in packet or frame or beacon. The motivation of doing this is to save power.
Regarding claim 4, Park discloses wherein a second WUR beacon frame following the first WUR beacon frame is received from the second wireless terminal based on the transmission period (see para. 0080, receiving packet or beacon in predefined time period).

Claim 3 and 10 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Dorrance and  Huang1 as applied to claims 1, 2, 8 and 9 above, and further in view of Huang et al. (US 2018/0049130 A1, hereinafter “Huang2”)
Regarding claims 3 and 10, Park, Dorrance and Huang1 disclose all the subject matter but fails to mention wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal. However, Huang2 from a similar field of endeavor discloses wherein the time information is set to include information on a time at which the first WUR beacon frame is to be transmitted by the second wireless terminal based on a timing synchronization function (TSF) timer of the second wireless terminal (see para. 0045, Synchronize the time with TSF from beacon). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include Huang2 synchronization scheme into Park, Dorrance and Huang1 low power transmission scheme. The method can be implemented in a beacon or frame or packet. The motivation of doing this is to synchronize wireless devices.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641.  The examiner can normally be reached on M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/Primary Examiner, Art Unit 2463